                 UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NEW YORK
__________________________________________

CAV FARMS, INC.,
                                     Plaintiff,         DECISION and ORDER
-vs-
                                                        19-CV-6088 CJS
EUGENE NICHOLAS, LYNN HOTTLE,
MICHAEL ROGERS and ROGERS
CATTLE FARM,
                           Defendants.
__________________________________________


                                      INTRODUCTION

         This action asserts claims sounding in tortious interference with contract.

Defendants removed the action to this Court on the basis of federal diversity

jurisdiction.   Now before the Court is Plaintiff’s Motion to Remand (Docket No.

[#5]). The application is granted.

                                       BACKGROUND

         Resolution of the subject motion requires a brief examination of the

somewhat convoluted relationship between the parties that has spawned several

lawsuits. At all relevant times plaintiff CAV Farms, Inc. (“CAV”) was a New York

corporation formed for the purpose of selling grass-fed beef to an online grocer.

CAV has a principal place of business in Schuyler County, New York. CAV has a

single shareholder, namely, “the Jeffrey and Valerie Snider Living Trust.” (“the

Trust”). Jeffrey Snider and Valerie Snider (“the Sniders”) are the trustees of the

Trust.

         In or about January 2017, CAV became a supplier of grass-fed beef for the

aforementioned online grocer. In order to obtain a supply of grass-fed beef to sell

                                            1
to the grocer, CAV formed a New York limited liability company know as Medio

Cielo, LLC (“Medio Cielo”) with Rogers Cattle Farms, LLC (“Rogers Cattle”). 1

Michael Rogers (“Rogers”) is a member of Rogers Cattle. Rogers and Rogers

Cattle are both citizens of New York. Medio Cielo was “formed for the purpose of

acquiring, finishing and selling beef cattle.” 2             In particular, pursuant to an

agreement between CAV and Medio Cielo, Medio Cielo was supposed to obtain

cattle for CAV, which CAV would in turn supply to the online grocer. In that regard,

Rogers was supposed to buy cattle on behalf of Medio Cielo, using his own funds

(or the funds of Rogers Cattle), after which he (or Rogers Cattle) would be

reimbursed by CAV.

        Pursuant to this arrangement, between January 2017 and August, 2017,

CAV provided grass-fed beef to the online grocer. However, in mid-August, 2017,

the online grocer abruptly terminated CAV as a supplier. The lawsuits began soon

thereafter.

        First, on or about January 31, 2018, the Sniders, CAV and Medio Cielo sued

Rogers in New York State Supreme Court, Schuyler County, alleging that between

January 2017 and June, 2017, he had duped them into reimbursing him for

approximately $1 million worth of cattle that he had not actually purchased. 3 The

plaintiffs in that action obtained judgment against Rogers in the total amount of




1 There was also a third member, Drew Lewis, but such fact has no bearing on this matter.
Docket No. [#1-8] at p. 31.
2 Docket No. [#1-8] at p. 2.
3 See, Docket No. [#1-5] at ¶ 19 (“[A]s a result of defendant Rogers’ misrepresentations to the

plaintiffs, he was paid by the plaintiffs in an amount of approximately $1,000,000 for
approximately 900 head of cattle that he claimed he had purchased for Medio Cielo, but in fact
had not purchased for Medio Cielo.”

                                                2
$969,355.00. 4

        Next, on August 16, 2018, Eugene Nicholas (“Nicholas”) and Lynn Hottle

(“Hottle), who are citizens of Pennsylvania, sued the Sniders and CAV in the

United States District for the Middle District of Pennsylvania, alleging that CAV had

failed to pay them for cattle that they sold to Medio Cielo between December, 2016,

and July, 2017.       CAV filed an answer in that action, but did not assert any

counterclaims. That action remains pending.

        Finally, on December 24, 2018, CAV filed the subject action in New York

State Supreme Court, Schuyler County, against Nicholas, Hottle, Rogers and

Rogers Cattle. As already noted, Nicholas and Hottle are citizens of Pennsylvania,

while Rogers and Rogers Cattle are citizens of New York.                       The Complaint

essentially asserts a claim for tortious interference with contract under New York

law.

        In particular, the Complaint alleges that Rogers, Rogers Cattle, Nicholas

and Hottle interfered with CAV’s supplier agreement with the online grocer, which

caused the online grocer to terminate CAV as a supplier of grass-fed beef. 5 The

alleged tortious interference took several forms: 1) Nicholas, Hottle, Rogers and

Rogers Cattle conspired to supplant CAV as the supplier of grass-fed beef to the

online grocer; 2) Nicholas and Hottle sold cattle to Rogers and Rogers Cattle, “for

the purpose of supplying cattle to [the online grocer,] but making it appear that the




4Docket No. [#1-6] at p. 3.
5See, Docket No. [#1-1] at p. 5 (“[D]efendants . . . embarked upon a course of action intended to
disrupt the supply relationship between CAV Farms, Inc. and Fresh Direct and destroy CAV
Farms, Inc.’s rights under the Agreement.”).

                                                3
cattle were supplied by [CAV]”; 6 3) Nicholas, Hottle, Rogers and Rogers Cattle

conspired to place counterfeit ear-tags on the cattle to mislead the online grocer

into believing that the cattle were provided by CAV; 4) in July 2017, Nicholas and

Hottle prepared a letter, to be signed by Rogers and sent to the online grocer,

requesting that Nicholas replace CAV as the supplier and that payments be made

to Nicholas; 5) in August 2017, at the request of Nicholas and/or Hottle, Rogers

contacted the online grocer and requested that it pay him for cattle supplied on

CAV’s behalf; and 6) on or about August 13, 2017, Nicholas, Hottle and/or Rogers

telephoned the online grocer, claiming that CAV was not paying its suppliers for

beef, and requesting that the online grocer terminate its arrangement with CAV.

On August 15, 2017, the online grocer terminated CAV as a supplier of beef.

       CAV served the Summons and Complaint on Nicholas and Hottle on

January 22, 2019, and January 3, 2019, respectively. On February 1, 2019, prior

to CAV serving Rogers or Rogers Cattle, 7 Nicholas and Hottle removed the action

to this Court. The purported basis for removal was federal diversity jurisdiction. In

that regard, Nicholas and Hottle indicated that this Court has diversity jurisdiction

even though Rogers and Rogers Cattle are citizens of New York, because CAV

fraudulently joined Rogers and Rogers Cattle as defendants in order to defeat

federal diversity jurisdiction. In that regard, Nicholas and Hottle contend, first, that

CAV’s desire to avoid litigating the tortious interference claim in federal court is

evident from the fact that it commenced the separate state-court action, rather than



6Docket No. [#1-1] at p. 6.
7CAV served both Rogers and Rogers Cattle on February 19, 2019. See, Docket No. [#4-1] at p.
6.

                                             4
asserting the claim as a counterclaim in the action already pending in federal court

in Pennsylvania.

       Further, Nicholas and Hottle maintain that the inclusion of Rogers and

Rogers Cattle in this action is fraudulent because the tortious interference claim

against Rogers and Rogers Cattle is barred by the doctrines of res judicata and

“claim splitting” under New York law.      More specifically, they contend that the

tortious interference claim arises from the same “factual grouping” as CAV’s prior

successful lawsuit against Rogers in New York State Supreme Court, Schuyler

County, and that it involves the same “transaction or series of connected

transactions” and depends on “the same evidence” as that prior lawsuit.

       Alternatively, Nicholas and Hottle maintain that Rogers is not a proper

defendant in this action, in which Rogers Cattle is also being sued, since New York

Limited Liability Company Law § 610 generally prohibits plaintiffs from suing

members of a limited liability company in lawsuits against the limited liability

company itself.

       Finally, Nicholas and Hottle contend that even if Rogers and Rogers Cattle

are proper defendants in this action, the Court may still exercise diversity

jurisdiction if it first severs Rogers and Rogers Cattle from the action, on the ground

that they are not indispensable parties.

       On March 5, 2019, CAV timely filed the subject motion to remand this action

to New York State Supreme Court, Schuyler County. In that regard, CAV first

declares that it had every right to commence the state court action in Schuyler

County, rather than asserting its tortious interference claim as a counterclaim in



                                           5
the pending federal action in Pennsylvania. Further, CAV contends that remand

is required because diversity jurisdiction is lacking. In that regard, CAV indicates

that Nicholas and Hottle have failed to meet the high burden necessary to show

fraudulent joinder, and that, indeed, the tortious interference claims against Rogers

and Rogers Cattle are not barred under New York law by the doctrines of res

judicata or claim splitting.     Additionally, CAV maintains that its claim against

Rogers is not barred by New York Limited Liability Company Law § 610, since at

this point (without discovery) it cannot know whether Rogers was acting on his own

behalf or on behalf of Rogers Cattle. And finally, CAV contends that the Court

cannot manufacture diversity jurisdiction by severing Rogers and Rogers Cattle as

defendants.

          On March 18, 2019, Nicholas and Hottle filed their opposition to the Motion

to Remand, in which they essentially reiterate the arguments made in support of

removal, although they have not repeated their arguments concerning New York

Limited Liability Company Law § 610. Additionally, they also now contend that the

“forum defendant rule” (28 U.S.C. § 1441(b)(2)) does not prevent removal (even

though the Rogers Defendants are citizens of the forum state) because the Rogers

Defendants “were not served at the time of removal.” 8

                                        DISCUSSION

          The federal removal statute, 28 U.S.C. § 1441, states in pertinent part that

“any civil action brought in a State court of which the district courts of the United

States have original jurisdiction, may be removed by the defendant or the



8   Docket No. [#7] at p. 7.

                                           6
defendants, to the district court of the United States for the district and division

embracing the place where such action is pending.” 28 U.S.C.A. § 1441(a) (West

2019).    Of course, “[f]ederal district courts have original jurisdiction over civil

actions between citizens of different States where the amount in controversy

exceeds $75,000. 28 U.S.C. § 1332(a),” and “[e]ach plaintiff’s citizenship must be

different from the citizenship of each defendant” for the district court to have

diversity jurisdiction.” Benihana of Tokyo, LLC v. Angelo, Gordon & Co., L.P., 712

F. App'x 85, 85–86 (2d Cir. 2018) (“Benihana of Tokyo”) (citations and internal

quotation marks omitted).

         Further, where the basis for removal is federal diversity jurisdiction, the

state-court action may not be removed if any of the “properly joined and served”

defendants is a citizen of the state in which the state-court action was commenced.

More specifically, “the forum defendant rule” states: “A civil action otherwise

removable solely on the basis of [diversity jurisdiction] may not be removed if any

of the parties in interest properly joined and served as defendants is a citizen of

the state in which such action is brought.” 28 U.S.C. § 1141(b)(2).

         Forum Defendant Rule, Timing or Sequence of Service

         As noted in the foregoing paragraph, the forum defendant rule prohibits

removal on the basis of diversity if any defendant is a citizen of the forum state.

CAV maintains that removal was therefore wrongful, since Rogers and Rogers

Cattle are residents of New York. In opposition to the motion to remand, Nicholas

and Hottle contend that although Rogers and Rogers Cattle are citizens of New

York, such fact does not prohibit removal, since the Rogers defendants were not



                                          7
“properly served” at the time they filed the notice of removal.

       Nicholas and Hottle maintain that the “properly joined and served” language

in 28 U.S.C. § 1441(b)(2) allows for removal, even where one of the named

defendants resides in the forum state, so long as removal is accomplished before

such defendant is served with the summons and complaint. In other words, they

contend that the applicability of the forum defendant rule depends on the timing of

service. Very recently, the Second Circuit agreed with Nicholas and Hottle on that

point. See, Gibbons v. Bristol-Myers Squibb Co., --- F.3d --- , 2019 WL 1339013

at *4 (2d Cir. Mar. 26, 2019) (“The statute plainly provides that an action may not

be removed to federal court on the basis of diversity of citizenship once a home-

state defendant has been “properly joined and served.” 28 U.S.C. § 1441(b)(2)

(emphasis added). By its text, then, Section 1441(b)(2) is inapplicable until a

home-state defendant has been served in accordance with state law; until then, a

state court lawsuit is removable under Section 1441(a) so long as a federal district

court can assume jurisdiction over the action.”).

       However, this ruling by the Second Circuit is not helpful to Nicholas and

Hottle, because regardless of the forum defendant rule, an action may not be

removed on the basis of diversity jurisdiction if a non-diverse defendant is named

in the complaint, even if that defendant has not yet been served. See, Stan Winston

Creatures, Inc. v. Toys ""R'' Us, Inc., 314 F. Supp. 2d 177, 180 (S.D.N.Y. 2003)

(“It is well established that an action based on state law cannot be removed to

federal court if any non-diverse defendant is joined in the complaint, regardless of

whether that defendant has been served. See Pullman Co. v. Jenkins, 305 U.S.



                                         8
534, 59 S.Ct. 347, 83 L.Ed. 334 (1939))”; see also, Brooks v. Starbucks Corp., No.

13-CV-2705 JG, 2013 WL 4520466, at *3 (E.D.N.Y. Aug. 26, 2013) (“The mere

fact that § 1441(b)(2) did not preclude removal does not, as defendants contend,

mean it authorized it. Rather, a necessary condition to removal based on diversity

jurisdiction is complete diversity at the time of filing. See Pullman Co. v. Jenkins,

305 U.S. 534, 541 (1939)[.] Fraser was a citizen of New York when Brooks filed

her complaint in state court. Therefore, removal was not justified.”) (other citation

omitted); Kenneson v. Johnson & Johnson, Inc., No. 3:14-CV-01184 MPS, 2015

WL 1867768, at *4 (D. Conn. Apr. 23, 2015) (“Under Pullman Co. v. Jenkins, 305

U.S. 534, 540–41 (1939), a plaintiff's failure to serve process on a diversity-

defeating defendant in state court generally does not permit the other defendants

to remove the case to federal court on the basis of diversity, which remains the

prevailing view in the federal courts despite post-Pullman changes to the removal

statute.”) (citation omitted); 14C Wright, Miller & Cooper, Fed. Prac. & Proc. Juris.

§ 3723 (Rev. 4th ed.) (“The language in Section 1441(b)(2) provides that diversity

cases ‘may not be removed if any of the parties in interest properly joined and

served as defendants is a citizen of the State in which such action is brought.’ This

implies that a diverse but resident defendant who has not been served may be

ignored in determining removability. This should be contrasted with the rule, stated

earlier, that the presence of a non-diverse, unserved defendant will destroy

removability unless that party is dismissed from the action. This difference in

practice can be justified in terms of the non-diverse party's presence being viewed

as a more fundamental defect in removal based on diversity-of-citizenship



                                         9
jurisdiction than is the presence of a local defendant, in violation of Section

1441(b). The first is a jurisdictional defect, and the latter generally is viewed as a

non-jurisdictional, merely procedural, defect.”).

         Here, Rogers and Rogers Cattle are both citizens of New York, as are the

Plaintiffs. Therefore, there is not complete diversity. Accordingly, the fact that

CAV had not yet served Rogers and Rogers Cattle at the time of removal is

irrelevant to the question of removal.          Removal was inappropriate in that

circumstance without regard to the forum defendant rule.              Accordingly, the

argument by Nicholas and Hottle, that the motion to remand should be denied

because the Rogers Defendants were not served at the time of removal, lacks

merit.

         Fraudulent Joinder

         As just discussed, the lack of diversity between CAV and the Rogers

Defendants makes removal on the basis of diversity unavailable, without regard to

the forum defendant rule.        However, “[i]t is always open to the non-resident

defendant to show that the resident defendant has not been joined in good faith

and for that reason should not be considered in determining the right to remove.”

Pullman Co. v. Jenkins, 305 U.S. at 541, 59 S. Ct. at 350.

         In a case such as this, in which defendants have filed a notice of removal

even though there is a non-diverse defendant, on the theory that the non-diverse

defendant was fraudulently joined to prevent removal, the following legal principles

apply:

         It is well established in this Circuit that a plaintiff may not defeat a federal
         court’s diversity jurisdiction and a defendant’s right of removal by merely

                                           10
        joining as a defendant a party with no real connection with the controversy.
        Under the doctrine of fraudulent joinder, courts overlook the presence of a
        non-diverse defendant if there is no possibility, based on the pleadings, that
        the plaintiff can state a cause of action against the non-diverse defendant
        in state court. The defendant seeking removal bears a heavy burden of
        proving fraudulent joinder by clear and convincing evidence.

Benihana of Tokyo, 712 F. App'x at 86 (emphasis added). Put differently, “[j]oinder

will be considered fraudulent when it is established that there can be no recovery

against the defendant under the law of the state on the cause alleged.” Whitaker

v. Am. Telecasting, Inc., 261 F.3d 196, 207 (2d Cir. 2001) (citation and internal

quotation marks omitted). 9

        Here, the argument by Nicholas and Hottle, that the Rogers Defendants

were fraudulently joined 10 in the state court action specifically to prevent removal

to federal court, has two facets: 1) Plaintiff’s claim against the Rogers Defendants

is fraudulent because it is barred by New York State’s res judicata rule; and/or 2)

Plaintiff’s claim against the Rogers Defendants is barred by New York’s “claim

splitting” rule. Nicholas and Hottle contend that res judicata and claim splitting

apply here, because CAV’s prior state-court lawsuit and this lawsuit both arise from

business interactions relating to CAV’s arrangement with the online grocer to

supply grass-fed cattle:

        In the prior New York case, Plaintiff alleged that in the first half of 2017,
        Michael Rogers misrepresented to Plaintiff that he purchased cattle for


9  In Benihana of Tokyo, the Second Circuit affirmed the denial of a motion to remand where it was
evident from the face of the state-court complaint that an affirmative defense applied, which made
it “legally impossible” for the plaintiff to recover against the non-diverse defendant. See,
Benihana of Tokyo, 712 F.App’x at 86 (“Appellant’s complaint itself, however, pleads the
elements of the affirmative defense of economic interest under New York law. It is thus legally
impossible for Appellant to assert its claim against AGC in state court.”) (citations omitted).
10 That is, they contend that the Nicholas defendants are not “properly joined” within the meaning

of the Forum Defendant Rule.

                                               11
       Medio Cielo, LLC that would be sent to Fresh Direct under the Agreement,
       when he did not make such purchases for Medio Cielo, LLC. In [the instant
       action,] Plaintiff alleges that, during the same time frame as at issue in the
       prior New York case, the Rogers Defendants acquired cattle from
       Defendants to sell directly to Fresh Direct (thus bypassing the Medio Cielo,
       LLC and Plaintiff relationships) for the purpose of disrupting the Agreement.

Notice of Removal [#1] at ¶ 53.

       The question of fraudulent joinder here therefore turns upon whether CAV’s

claims in this action against the Rogers Defendants are barred by res judicata

and/or claim splitting under New York law.

       The doctrine of res judicata serves to preclude a party from relitigating
       issues of fact and law decided in a prior proceeding. Specifically as to the
       parties in a litigation and those in privity with them, a judgment on the merits
       by a court of competent jurisdiction is conclusive of the issues of fact and
       questions of law necessarily decided therein in any subsequent action. By
       precluding the relitigation of redundant claims, res judicata promotes judicial
       economy and conserves judicial resources. Since res judicata precludes
       relitigation of issues actually litigated and resolved in a prior proceeding, the
       party seeking to invoke the doctrine of res judicata must demonstrate that
       the critical issue in a subsequent action was decided in the prior action and
       that the party against whom estoppel is sought was afforded a full and fair
       opportunity to contest such issue.

Gomez v. Brill Sec., Inc., 95 A.D.3d 32, 35, 943 N.Y.S.2d 400, 403 (2012) (citations

and internal quotation marks omitted); see also, Paramount Pictures Corp. v.

Allianz Risk Transfer AG, 31 N.Y.3d 64, 73, 96 N.E.3d 737, 744 (2018) (“To

establish claim preclusion [res judicata], a party must show: (1) a final judgment

on the merits, (2) identity or privity of parties, and (3) identity of claims in the two

actions.”). The res judicata doctrine “bars litigation of matters that could or should

have been raised in a prior proceeding between the parties arising from the same

factual grouping, transaction, or series of transactions.”

                                          12
Mooney v. Manhattan Occupational, Physical & Speech Therapies, PLLC, 166

A.D.3d 957, 959, 89 N.Y.S.3d 707, 709 (N.Y. App. Div. 2018) (emphasis added,

internal quotation marks omitted).

         In determining whether a factual grouping constitutes a transaction for res
         judicata purposes, a court must apply a pragmatic test and analyze how the
         facts are related as to time, space, origin or motivation, whether they form
         a convenient trial unit and whether treating them as a unit conforms to the
         parties' expectations or business understanding.

Bayer v. City of New York, 115 A.D.3d 897, 898–99, 983 N.Y.S.2d 61, 63–64

(2014)     To reiterate, for res judicata to apply, the matter must not only arise from

the “same factual grouping, transaction or series of transactions” as the earlier

lawsuit, but it must also be of a nature that it could or should have been raised in

the prior proceeding.

         As for the related rule barring “claim splitting,” “[t]he claim splitting rule is

best understood as a species of the genus res judicata, and it thus derives its

conceptual force from the principle that the public interest demands that a party

not be heard a second time on a cause of action or an issue which he has already

had an opportunity to litigate.” Caracaus v. Conifer Cent. Square Assocs., 158

A.D.3d 63, 67, 68 N.Y.S.3d 225, 228 (4th Dept. 2017), reargument denied, 159

A.D.3d 1508, 70 N.Y.S.3d 104 (4th Dept. 2018).

         A party invoking the narrow doctrine against splitting a cause of action must
         show that the challenged claim raised in the second action is based upon
         the same liability in the prior action, and that the claim was ascertainable
         when the prior action was commenced. However, if the liabilities or claims
         alleged in the two actions arise from different sources, instruments, or
         agreements, the claim splitting doctrine does not apply.

Melcher v. Greenberg Traurig LLP, 135 A.D.3d 547, 552–53, 24 N.Y.S.3d 249,


                                            13
255 (1st Dept. 2016) (citations omitted).

          In the prior state-court action, CAV and others sued Rogers for damages

that they sustained due to having reasonably relied on false representations that

he knowingly made concerning the purchase of cattle and his right to

reimbursement for having advanced money to purchase cattle. 11 Put simply, CAV

entrusted Rogers with the responsibility for purchasing cattle and then seeking

reimbursement for such advances, and he requested and obtained re-payment for

alleged advances that he never actually made. The complaint in that action

indicated that the tortious conduct occurred “at various times in the first and second

quarter of the calendar year 2017.” While the complaint in that action did not

specifically indicate the name of the cause of action upon which the plaintiffs were

suing, it appears that they were suing for fraud. See, Epiphany Cmty. Nursery Sch.

v. Levey, 94 N.Y.S.3d 1, 6 (N.Y. App. Div. 2019) (“The elements of a cause of

action for fraud require a material misrepresentation of a fact, knowledge of its

falsity, an intent to induce reliance, justifiable reliance by the plaintiff and

damages”) (citation omitted).

          In the instant action, CAV maintains that Nicholas, Hottle and Rogers used

improper and/or illegal means to interfere with CAV’s supplier agreement with the

online grocer, in an attempt to replace CAV as the grocer’s supplier of grass-fed

beef. The Complaint alleges that some of the tortious acts may have occurred

“sometime during the first six months of 2017,” but that many other tortious acts

took place during the third quarter of 2017, in July and August. 12 CAV’s complaint


11   Docket No. [#1-5] at p. 4.
12   See, Docket No. [#1-1] at ¶ ¶ 38, 45-48.

                                                14
again fails to specifically name the cause of action being asserted, but it clearly

asserts a claim sounding in tortious interference with contract or tortious

interference with business relations:

       The elements of a cause of action to recover damages for tortious
       interference with a contract are the existence of a valid contract with a third
       party, the defendant's knowledge of that contract, the defendant's
       intentional and improper procuring of a breach, and damages.

Rose v. Different Twist Pretzel, Inc., 123 A.D.3d 897, 898, 999 N.Y.S.2d 438, 440

(2d Dept. 2014).

       To prevail on a claim for tortious interference with business relations in New
       York, a party must prove (1) that it had a business relationship with a third
       party; (2) that the defendant knew of that relationship and intentionally
       interfered with it; (3) that the defendant acted solely out of malice or used
       improper or illegal means that amounted to a crime or independent tort; and
       (4) that the defendant's interference caused injury to the relationship with
       the third party.

Amaranth LLC v. J.P. Morgan Chase & Co., 71 A.D.3d 40, 47 (1st Dept. 2009).

       Considering all of the foregoing, the Court finds that Nicholas and Hottle

have not shown, by clear and convincing evidence, that CAV’s claims against the

Rogers Defendants are barred by res judicata and/or the rule against claim

splitting, and that CAV has therefore fraudulently joined the Rogers Defendants in

this action. To the contrary, the Court finds that CAV’s claims are not barred by

either rule. The claim in this action and the claim in the former state-court action

are similar in that they both involve CAV, the Rogers Defendants and cows.

Moreover, both claims arise in the general context of CAV’s attempt to supply beef

to the online grocer. However, the two actions are based upon very different

tortious conduct, which occurred at different times. Moreover, it does not appear


                                         15
that the fraud by Rogers, which formed the basis for the first action, necessarily

has anything to do with the alleged scheme to tortiously interfere with CAV’s

business relationship which forms the basis of this action.          Accordingly, the

removal by Nicholas and Hottle was improper insofar as it was based upon the

alleged fraudulent joinder of the non-diverse Rogers Defendants.

           New York Limited Liability Company Law § 610

           In the Notice of Removal, Nicholas and Hottle alternatively argued that

Rogers is not a proper party to this action, pursuant to New York Limited Liability

Company Law § 610, which states: “A member of a limited liability company is not

a proper party to proceedings by or against a limited liability company, except

where the object is to enforce a member's right against or liability to the limited

liability company.”         Citing this provision, Nicholas and Hottle maintain that,

“[b]ecause there are no allegations that Michael Rogers was acting in his individual

capacity, he is not a proper party in the suit against the limited liability company

of which he is a member, i.e., Rogers Cattle Farms, LLC.” 13

           In moving to remand this action CAV contends that New York Limited

Liability Company Law § 610 does not render improper the inclusion of both

Rogers and Rogers Cattle as defendants. In that regard, CAV agrees that it cannot

sue Rogers personally if he “acted as the sole member of Rogers Cattle,” but

maintains that at this point, without having any discovery it cannot say whether

Rogers acted in that capacity or in his individual capacity. 14




13   Notice of Removal [#1] at p. 11, ¶ 62.
14   Docket No. [#4] at pp. 5-6.

                                              16
            In opposing the motion to remand, Nicholas and Hottle have not addressed

that point, and the Court therefore considers that they have abandoned the

argument under New York Limited Liability Company § 610. In any event, the

Court finds that such argument lacks merit. In that regard, Nicholas and Hottle

implicitly acknowledge that it would not violate the statute to include Rogers as a

defendant if CAV was attempting to sue him for actions that he performed in his

individual capacity, 15 and additionally, they have not shown that CAV is actually

attempting to hold Rogers personally liable for actions that he may have committed

while acting for Rogers Cattle. Moreover, even if the argument had merit, it would

only eliminate Rogers from the action, not Rogers Cattle.

           Severance

           Nicholas and Hottle alternatively contend that the Court should sever

Rogers and Rogers Cattle as defendants, pursuant to Rule 21, which would result

in the Court having diversity jurisdiction. However, even assuming arguendo that

the Court had the ability to create federal jurisdiction in that manner to allow

removal, this Court declines to do so. See, e.g., Sons of the Revolution in New

York, Inc. v. Travelers Indem. Co. of Am., No. 14 CIV. 03303 LGS, 2014 WL

7004033, at *2 (S.D.N.Y. Dec. 11, 2014) (“While Rule 21 is routinely employed in

cases that began in federal court, the federal courts have frowned on using the

Rule 21 severance vehicle to conjure removal jurisdiction that would otherwise be

absent. Judicial reluctance to employ Rule 21 in the removal context stems from

the concern that application of Rule 21 would circumvent the strict constraints of



15   Notice of Removal [#1] at p. 11, ¶ 62.

                                              17
the removal statute and unduly expand diversity jurisdiction.”) (emphasis in

original, citations and internal quotation marks omitted).               Accordingly, the

alternative request by Nicholas and Hottle to sever the Rogers Defendants is

denied.

                                             CONCLUSION

          For the reasons discussed above this Court lacks subject-matter jurisdiction

over this action. Consequently, Plaintiff’s motion to remand [#5] is granted, and

this action is remanded to New York State Supreme Court, Schuyler County. 16

The Clerk of the Court is directed to close this action.

          SO ORDERED.

Dated: Rochester, New York
       April 1, 2019                      ENTER:


                                                  /s/ Charles J. Siragusa
                                                  CHARLES J. SIRAGUSA
                                                  United States District Judge




16   Defendants’ Motion to Dismiss [#2] is denied as moot.

                                                 18
